Citation Nr: 1710842	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  06-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 16, 1993, for the award of service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2002 rating decision in which the RO in Newark, New Jersey, inter alia, assigned a 100 percent disability rating for PTSD, effective April 16, 1993 (the effective date of the award of service connection pursuant to an October 2000 Board decision and implementing February 2001 RO rating decision.  Jurisdiction of this matter is currently with the RO in St. Petersburg, Florida.  

The Veteran filed a notice of disagreement (NOD) in September 2003 in which he asserted that an earlier effective date was warranted for award of service connection for PTSD.  The RO issued a statement of the case (SOC) in March 2006, and the Veteran filed a substantive appeal (via a VA Form 21-4138, Statement in Support of Claim) in April 2006.

In November 2009, June 2011, and October 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further actio on each occasion, the AMC continued to deny the claim, and returned the matter to the Board for further consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the earlier effective date claim on appeal.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Previously the Board remanded the earlier effective claim on appeal for the AOJ to adjudicated inextricably intertwined matters, consistent with Harris v. Derwinski, 1 Vet. App. 180 (1991) and Rudd v. Nicholson Rudd v. Nicholson, 20 Vet. App, 296 (2006).  In the most recent, October 2012 remand, in particular, the Board instructed the AOJ to adjudicate: (a) whether there was clear and unmistakable error  in the June 1972 and February 1973 rating decisions denying service connection for a psychiatric disorder, claimed as nervous condition and diagnosed as anxiety neurosis; (b) whether the correspondence from the Veteran dated in November 1972 met the criteria to be considered a substantive appeal under the laws and regulations in effect at that time, and; (c) whether the Veteran's appeal for service connection for a nervous condition has been open since November 1972, or whether the rating decisions dated June 1972 and February 1973 are final.

However, review of the file reveals that the question of CUE in the prior denials and the noted issues affecting the  finality of those decisions have not have not been adjudicated in a rating decision or administrative determination ; instead, in  May 2010, July 2012, and May 2016, the AOJ issued  supplemental statements of the case. The Board again notes, however, pursuant to 38 C.F.R. § 19.31(a), a supplemental statement of the case may not be used to announce a decision by the AOJ) on an issue not previously addressed in a statement of the case.  Therefore, the Veteran has not been afforded full due process of law with respect to the matter of CUE and the finality issues concerning the prior denials noted above.   See 38 C.F.R. § 19.31 (2016).

Notably, the Veteran is entitled to written notice of any decisions made by VA affecting the payment of benefits or the granting of relief, and such notice must clearly set forth the decision made, any applicable effective date, the reasons for the decision, the right to a hearing on any issue involved in the claim, the right of representation, and the right, as well as the necessary procedures and time limits, to appeal the decision.  See 38 C.F.R. § 3.103(b) (2016).  Accordingly, another remand of the earlier effective date claim is warranted.  After adjudicating the question of CUE in the prior denials, and the issues concerning the finality of those denials, noted above, in a rating decision or administrative decision, if any such matter(s) is/are denied, the AOJ must provide to the appellant and his representative appropriate notice of the denial(s), and afford them full opportunity to perfect an appeal.

Also in the October 2012 remand, the Board sought a medical opinion as to whether the Veteran satisfied the requirements for a diagnosis of PTSD as of the date of the liberalizing law (April 11, 1980).  In an October 2011 VA medical opinion, a VA mental health professional opined that the Veteran did not satisfy the requirements for a diagnosis of PTSD as of April 11, 1980, as the medical records were being negative for such diagnosis. However, in a September 2012 informal hearing presentation, the Veteran's representative argued that in so opining, the examiner opinion did nothing more than recite evidence already of record, with no rationale for the underlying conclusion.  Moreover, the examiner did not determine whether the Veteran met the requirements for a diagnosis of PTSD conforming to the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria as of April 11, 1980, or any period thereafter.  Given this deficiency, on remand, an additional VA medical opinion from  psychiatrist or psychologist should be obtained.


Accordingly, the claim on appeal is hereby REMANDED for the following action:

1.  In a rating or administrative decision, adjudicate the intertwined matters of (a) whether there was CUE in the June 1972 and February 1973 rating decisions denying service connection for a psychiatric disorder, claimed as nervous condition and diagnosed as anxiety neurosis; (b) whether November 1972 correspondence from the Veteran met the criteria to be considered a substantive appeal under the laws and regulations in effect at that time; and (c) whether the Veteran's appeal for service connection for a nervous condition has been pending since November 1972, or whether the rating decisions dated June 1972 and February 1973 finally resolving the prior claim for service connection.

Notice of each determination and, if denied, of the Veteran's right to appeal must be provided to the Veteran and his representative.  If any above-noted issue(s) is/are denied, afford the Veteran and his representative full opportunity to perfect an appeal.
 
2.  Arrange to obtain from a VA  psychiatrist or psychologist  an opinion addressing the onset of the Veteran's PTSD.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the opinion  should include discussion of the Veteran's documented medical history and assertions.

Based on review of the Veteran's claim file, the mental health professional should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran satisfied the requirements for a diagnosis of PTSD under the DSM criteria then in effect, as of the date of the liberalizing law on April 11, 1980.

In providing the requested pinion, the mental health profession must specify which diagnostic criteria were or were not likely met, and is advised that the Veteran's in-service stressor has been verified.

Complete, clearly-stated rationale for the conclusions reached must be provided..

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra. .

4.  After completion of the above-requested development, and any other notification or development deemed warranted, readjudicate the claim for an earlier effective date for the award of service connection for PTSD in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford then an appropriate time period for response.

6.  If the claim of CUE and/or any issue pertaining to finality of the prior denials addressed in paragraph 1, above, is/are denied, do not return the appeal to the Board until the Veteran perfects an appeal of any such matter(s), or the time period for doing so expires, whichever occurs first.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may submit additional evidence and argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


